Citation Nr: 0521756	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  03-22 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1990 to 
May 1994.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, which 
denied the veteran's claim for a rating higher than 
20 percent for his lumbosacral strain (sprain).

Since, however, the evidence must be further developed before 
deciding the appeal, the claim is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

The veteran was most recently afforded a VA orthopedic 
examination for the purpose of rating his low back disability 
in March 2003.  The lumbosacral spine then exhibited 
significant limitation of motion, attaining only 40 degrees 
of forward flexion.  The examiner commented on the presence 
or absence of pain with various ranges of motion, but did not 
mention the resulting functional impact, if any, from 
weakness, incoordination or premature fatigability on range 
of motion of the lumbosacral spine.  Additionally, it does 
not appear from the record that, in evaluating the veteran's 
lumbosacral spine, including degenerative changes, the RO 
specifically took into account any additional functional loss 
he may have (including additional limitation of motion), 
above and beyond that objectively shown, due to pain, 
weakness, incoordination or premature fatigability.  These 
are relevant considerations when rating his low back 
disability.  See DeLuca v, Brown, 8 Vet. App. 202 (1995), 
citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.



Note also that a computerized tomography (CT) scan of the 
lumbar spine, performed in August 2003, showed some disc 
bulging at several spinal segments.  However, the RO has not 
scheduled a neurological examination to determine whether the 
veteran has disc disease (intervertebral disc syndrome 
(IVDS)) as part and parcel of his service-connected 
lumbosacral strain.  And if he does, there needs to be a 
determination of whether he has any neurological 
manifestations that should be accounted for in his overall 
rating.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  This also, perhaps, in turn, may require considering 
the changes to the rating standards that took effect in 
September 2002 and more recently in September 2003.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that the 
United States Court of Appeals for the Federal Circuit, in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  That is, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  See, too, VAOGCPREC 3-
2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

The veteran claims he has experienced more severe symptoms 
during the years since the March 2003 VA examination.  So he 
should be reexamined, particularly since, as mentioned, that 
examination was performed before the new rating criteria for 
evaluating spinal disorders became effective on September 
26, 2003.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See, too, 
38 U.S.C.A. § 5103A(d) (West 2003); Dudnick v. Brown, 
10 Vet. App. 79 (1997).



Further, the veteran has explicitly requested that his low 
back disability be evaluated on an extraschedular basis.  See 
38 C.F.R. § 3.321(b)(1).  When he was examined by VA in 
October 2003, he mentioned that he had missed a great deal of 
time from work, apparently because of the combined impact of 
several orthopedic conditions, including his service-
connected lumbosacral strain.  VA's duty to assist includes 
obtaining and developing available facts and evidence to 
support his claim.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from which he has received treatment for 
his low back disability since January 
2002.  Specifically, have him identify 
any medical sources that may have treated 
him for incapacitating episodes of IVDS.  
Obtain all indicated records that are not 
already included in the claims file.

2.  The veteran should be asked to 
furnish employment records verifying that 
he experiences marked interference with 
his employment or that he has had 
frequent periods of hospitalization due 
to his service-connected lumbosacral 
strain.  This evidence may include 
records pertaining to lost time or sick 
leave used due to this low back 
disability, any correspondence from an 
employer that would verify his 
contentions, or medical records showing 
periods of hospitalization.



3.  Thereafter, schedule the veteran for 
a VA orthopedic examination to determine 
the current severity of his service-
connected lumbosacral strain.  The 
examination should include a review of 
his history and current complaints, as 
well as a comprehensive clinical 
evaluation.  

Furthermore, the orthopedic examiner 
should state whether there is any 
ankylosis of the lumbosacral spine; and, 
if so, the position in degrees should be 
given.  If there is limitation of motion, 
the ranges of motion should be given in 
degrees for the lumbosacral spine.  For 
VA purposes, normal flexion of the 
lumbosacral spine in forward flexion is 
to 90 degrees, normal lateral flexion is 
to 30 degrees, and normal rotation is to 
30 degrees.  See 38 C.F.R. § 4.71a, Plate 
V.

If the lumbosacral spine exhibits 
weakened movement, premature or excess 
fatigability, or incoordination, 
these determinations, if feasible, should 
be expressed in terms of additional range 
of motion loss as a result of these 
symptoms or favorable or unfavorable 
ankylosis (which should be expressed in 
degrees).  The same is true if there is 
evidence of pain and/or painful motion, 
including during flare-ups or prolonged 
use.

4.  Also schedule the veteran for a VA 
neurological examination to determine if 
he has IVDS, and if so, the current 
severity of this condition.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  

5.  Review the reports of the VA 
examinations to ensure they provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  
Specifically, the RO should address the 
veteran's request for extraschedular 
consideration of his low back disability.  
It the benefit sought on appeal is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.


The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

